TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00247-CR



                                 Kayla Jean Lardieri, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2014-090, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant of the offenses of attempted capital murder, see Tex. Penal

Code § 19.03, aggravated robbery, see id. § 29.03, aggravated kidnapping, see id. § 20.04, and

tampering with physical evidence, see id. § 37.09. In three issues, appellant challenges the factual

sufficiency of the evidence to support the convictions against her as the principal actor or a party.

See id. §§ 7.01(a), 7.02; Johnson v. State, 23 S.W.3d 1, 10–12 (Tex. Crim. App. 2000) (describing

factual sufficiency standard of review). The Texas Court of Criminal Appeals, however, has directed

reviewing courts that the legal sufficiency standard in Jackson v. Virginia, 443 U.S. 307 (1979), “is

the only standard that a reviewing court should apply in determining whether the evidence is

sufficient to support each element of a criminal offense that the State is required to prove beyond a

reasonable doubt.” Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010). Applying the
Jackson legal sufficiency standard, we conclude that the evidence was sufficient to support the

convictions and affirm.


                                         BACKGROUND1

               On a freezing night in December 2013, appellant, who was seventeen years old, along

with two other women, attacked the victim in the back bedroom of a trailer in Comal County. The

women had asked the victim to come to the back bedroom and then confronted her with accusations

that she was an “informant,” had recorded drug transactions, “cloned” phones, and had slept with

one of the other women’s boyfriend. Prior to the attack, the victim took her clothes off to show the

women that she did not have a “wire” on her. After the victim took off her clothes, appellant stabbed

the victim with a knife, tased the victim “anywhere in between seven to ten times,” and beat and

kicked her. One of the other women also tased, stabbed, beat, and kicked the victim, and the third

woman recorded part of the attack. The women also prevented the victim from leaving by

“stomping” on her and putting their body weight on her when the victim tried to leave the room. The

victim, who remained naked, was then handcuffed, gagged, blindfolded, shackled, hogtied, and

wrapped in a sheet. Appellant helped carry the victim, wrapped in the sheet, out to a shed on the

property, and the victim was left in the shed with the door locked. The victim’s possessions in the

trailer were gathered, and appellant accompanied her boyfriend with the victim’s backpack and her




       1
         Because the parties are familiar with the facts of the case, its procedural history, and the
evidence adduced at trial, we provide only a general overview of the facts of the case here. We
provide additional facts in the opinion as necessary to advise the parties of the Court’s decision and
the basic reasons for it. See Tex. R. App. P. 47.1, 47.4. The facts recited are taken from the
testimony and other evidence presented at trial.

                                                  2
other possessions, including her phone, to another location that had a fire pit, where “[they] all burnt

it all,” including appellant’s clothing that she was wearing during the attack.2

                At some point during the night, the victim was able to remove the handcuffs from her

hands (but not the ones on her ankles). She then “threw” herself out an open window in the shed,

crawled across the street, obtained a blanket from a neighbor’s porch, and got into the neighbor’s

unlocked car. The following morning the victim began honking the car horn, and the neighbor found

her in the car, “frantic,” “bleeding,” naked, and with her ankles still cuffed. Although the victim

“begged” the neighbor not to call the police because the victim was afraid “that they would kill her,”

the neighbor called the police. Police and emergency personnel arrived at the scene, and the victim

was transported by ambulance to a hospital. The victim was able to identify her assailants, including

appellant, and to describe the events of the prior night in detail.

                Appellant was arrested and then indicted several months later. Appellant entered a

plea of not guilty to each charge against her, and the case was tried before a jury. The State’s

witnesses included the victim, the neighbor who found her, investigating deputies and detectives

with the Comal County Sheriff’s Office, co-defendants who were granted testimonial immunity,

including her boyfriend, and a woman who had discussed the incident with appellant while they were

both in jail. The State’s exhibits included photographs of the trailer and shed, the cuffs, chains, and

gag that were used on the victim, and the victim’s wounds; a video recording of the scene of the

crime; a video recording of a police interview of appellant’s boyfriend; and audio recordings of




       2
          Appellant presented evidence including her own testimony to support her position that she
did not rob the victim or destroy evidence.

                                                   3
interviews of the victim while she was being treated at the hospital. There were also photographs

of the burnt items that were found in the location where the victim’s possessions were burned,

including the remains of a burnt phone, metal wallet, and one of the victim’s pay stubs. The physical

evidence included the cuffs and other items that were used to detain the victim, and the sheet that

appellant and the co-defendants wrapped the victim in before locking her in the shed. The police,

however, were unable to locate the knives, tasers, or alleged recording of the attack, and the victim

never recovered any of her possessions that she had taken to the trailer, including her phone, clothes,

metal wallet, a necklace, and a laptop.

               The defense’s witnesses included appellant, a “cousin’s cousin” of the victim who

testified that the victim told him that “it wasn’t as bad as everybody seemed—that it looked to

everybody,” and another individual who was in jail with appellant. This individual testified that the

other individual who was in jail and testified for the State had a “bad” reputation for being truthful

and that she observed that appellant was “[s]ad and remorseful, that she regretted it.” During her

testimony, appellant admitted that she was involved in the incident, including that she stabbed,

kicked, and tased the victim, but she explained that the plan was just “to scare her off” and that she

never intended to kill or rob the victim.         She also testified that they were all smoking

methamphetamine the night of the incident. As to stabbing the victim, appellant testified that the

victim “ran into” her knife when the victim was “lunging” and that she kicked the victim by “reflex”

when the victim kicked her. She, however, admitted to tasing the victim multiple times. She further

testified that she did not attempt to help the victim because she was afraid of one of the other




                                                  4
women, who looked “crazed,” and also because she “didn’t want to get into trouble” and that she

also deleted the recording that was made by one of the other women during the incident.

               The court’s charge authorized the jury to convict appellant for each of the charged

offenses under different theories as the principal actor or as a party. See Tex. Penal Code §§ 7.01,

7.02. The jury thereafter found appellant guilty of attempted capital murder, see id. § 19.03,

aggravated robbery, see id. § 29.03, aggravated kidnapping, see id. § 20.04, and tampering with

evidence, see id. § 37.09, but acquitted appellant of aggravated sexual assault, see id. § 22.021. The

punishment phase of the trial was to the bench. The trial court thereafter entered judgments in

accordance with the jury’s verdict of guilty and sentenced appellant to confinement for ten years for

the offense of tampering with physical evidence and confinement for thirty years for the offenses of

attempted capital murder, aggravated robbery, and aggravated kidnapping, with the sentences to run

concurrently. Appellant filed a motion for new trial, which was overruled by operation of law. This

appeal followed.


                                            ANALYSIS

               In her three issues, appellant challenges the factual sufficiency of the evidence to

support the convictions of the offenses of attempted capital murder, aggravated robbery, and

tampering with evidence against her. As previously stated, the Jackson legal sufficiency standard

is “the only standard that a reviewing court should apply in determining whether the evidence is

sufficient to support each element of a criminal offense that the State is required to prove beyond a

reasonable doubt.” See Brooks, 323 S.W.3d at 912. We therefore review the sufficiency of the

evidence as to the challenged convictions under the Jackson standard.

                                                  5
Standard of Review

               Under the Jackson standard, we consider all of the evidence in the light most

favorable to the verdict to determine whether any rational trier of fact could have found the essential

elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d

at 902. We review all the evidence in the light most favorable to the verdict and assume that the trier

of fact resolved conflicts in the testimony, weighed the evidence, and drew reasonable inferences in

a manner that supports the verdict. Jackson, 443 U.S. at 319. The jury, as the exclusive judge of

the facts, is entitled to weigh and resolve conflicts in the evidence and draw reasonable inferences

therefrom. Clayton v. State, 235 S.W.3d 772, 778–79 (Tex. Crim. App. 2007); see Tex. Code Crim.

Proc. art. 38.04 (stating that jury generally “is the exclusive judge of the facts proved”); Dobbs

v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014).

               We must presume that the fact finder resolved any conflicting inferences in favor of

the verdict and defer to that resolution. Murray v. State, 457 S.W.3d 446, 448–49 (Tex. Crim. App.

2015), cert. denied, 136 S. Ct. 198 (2015). The standard of review is the same for direct and

circumstantial evidence cases—circumstantial evidence is as probative as direct evidence in

establishing guilt. Dobbs, 434 S.W.3d at 170; Acosta v. State, 429 S.W.3d 621, 625 (Tex. Crim.

App. 2014).     “It is not necessary that the evidence directly proves the defendant’s guilt;

circumstantial evidence is as probative as direct evidence in establishing the guilt of the actor,

and circumstantial evidence alone may be sufficient to establish guilt.” Carrizales v. State,

414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim.

App. 2007)).



                                                  6
Attempted Capital Murder

                In her first issue, appellant challenges the sufficiency of the evidence to support the

conviction for attempted capital murder against her as the principal actor or as a party to the offense.

See Tex. Penal Code §§ 7.01(a) (holding person “criminally responsible as a party to an offense if

the offense is committed by his own conduct, by the conduct of another for which he is criminally

responsible, or by both”), 7.02 (addressing various ways that person is criminal responsibility for

conduct of another). As indicted in this case, a person commits the offense of capital murder if the

person intentionally commits murder in the course of committing or attempting to commit

kidnapping. See id. § 19.03(a)(2); see also id. § 19.02(b)(1) (“A person commits [murder] if he:

(1) intentionally or knowingly causes the death of an individual.”). Murder is a “result of conduct”

offense, which requires that the culpable mental state relate to the causing of the victim’s death.

Roberts v. State, 273 S.W.3d 322, 328–29 (Tex. Crim. App. 2008), abrogated in part by Ex parte

Norris, 390 S.W.3d 338, 341 (Tex. Crim. App. 2012); see Cavazos v. State, 382 S.W.3d 377, 384

(Tex. Crim. App. 2012). A person acts “intentionally, or with intent,” with respect to a result of his

conduct when it is his “conscious objective or desire” to cause the result. Tex. Penal Code § 6.03(a).

Regarding an attempt to commit an offense, “[a] person commits an offense if, with specific intent

to commit an offense, he does an act amounting to more than mere preparation that tends but fails

to effect the commission of the offense intended.” Id. § 15.01(a).

                Here, appellant does not challenge the conviction against her for aggravated

kidnapping, and she does not dispute that she participated in attacking the victim and then carrying

her to the shed wrapped in a sheet. She restricts her sufficiency challenge to the element of the



                                                   7
culpable mental state, arguing that “[t]here was no testimony during trial that any one of the

Co-Defendants ever intended to kill the complainant” and, therefore, the evidence was insufficient

to support a conviction against appellant based on her own conduct or the conduct of another for

whom she was criminally responsible, see id. §§ 7.01(a), 7.02(a)(2), or, alternatively, under the

theory that she should have anticipated that one of the conspirators would attempt to kill the victim,

see id. § 7.02(b).

                The requisite culpable mental state, or mens rea, is almost always proved by

circumstantial evidence. Stobaugh v. State, 421 S.W.3d 787, 862 (Tex. App.—Fort Worth 2014,

pet. ref’d); see Hernandez v. State, 819 S.W.2d 806, 810 (Tex. Crim. App. 1991) (“[M]ental

culpability is of such a nature that it generally must be inferred from the circumstances under which

a prohibited act or omission occurs.”); Tottenham v. State, 285 S.W.3d 19, 28 (Tex. App.—Houston

[1st Dist.] 2009, pet. ref’d) (“[B]oth intent and knowledge may be inferred from circumstantial

evidence and proof of a culpable mental state almost invariably depends on circumstantial

evidence.”). “Motive is a significant circumstance indicating guilt,” and intent may be inferred from

circumstantial evidence such as acts, words, and the conduct of the appellant. Guevara v. State,

152 S.W.3d 45, 50 (Tex. Crim. App. 2004). In addition, intent can be inferred from the extent of

the injuries to the victim. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995).

                Appellant presented evidence to support her theory that she and the other

co-defendants did not intend to kill the victim but only to scare her. Appellant testified that she did

not intend to kill the victim, and her boyfriend testified that, before the attack occurred, the

assumption was that “they were going to rough her up a little bit. They were going to beat her up,



                                                  8
and that was all.” Appellant also downplayed her role in the attack—testifying that she only inflicted

one stab wound when the victim “lunged” and only kicked the victim once as a “reflex.” She

explained that she did not attempt to help the victim because she “was afraid to get in trouble” and

also of another co-defendant, she was only seventeen years old compared with the other

co-defendants who were much older, and she along with other co-defendants had been smoking

methamphetamine. Faced with conflicting evidence, however, the jury could have found appellant’s

testimony that she did not intend to commit murder not credible. See Clayton, 235 S.W.3d at

778–79 (noting that jury entitled to weigh and resolve conflicts in evidence and draw reasonable

inferences therefrom and that “most importantly, the jury was able to assess [defendant]’s credibility

and demeanor” during his testimony). The jury could have credited the largely undisputed evidence

about the attack, the extent of the victim’s injuries, and subsequent actions by appellant and the

co-defendants of taking and leaving the victim naked, handcuffed, shackled, gagged, blindfolded,

and hogtied in the locked shed on a freezing night and reasonably inferred appellant’s intent to

commit murder. Id.

               Although appellant’s own testimony downplayed the extent of the injuries that she

inflicted on the victim, other evidence showed that appellant beat, stabbed, kicked, and tased the

victim repeatedly and that she helped carry the victim to the shed despite being aware of the serious

nature of the victim’s wounds. Appellant admitted during her testimony that the “stab wound that

I made was bleeding fairly—a lot,” that she tased the victim between seven and ten times, that the

victim had marks all over her, and that, after the attack, she “noticed that it looked as if she wasn’t

breathing very well.” Appellant’s boyfriend testified consistently that “towards the end of



                                                  9
everything,” appellant told him that she thought that the victim was “bleeding out.” Another

co-defendant testified that she thought the victim had a punctured lung from the attack based on her

observation of the victim’s “tired breathing.” Appellant further testified that a co-defendant told

appellant that she thought that the victim was “going to die fairly soon,” “was talking about

disposing of the body in her mother’s fire pit” and suggested putting the victim in the bathtub, but

appellant responded that “[w]e’re not going to do either because there’s people in the house.”

Another co-defendant suggested taking the victim to a pig farm to “get rid of the body.” Eventually,

however, the co-defendants agreed to take her out to the shed wrapped in a sheet. After they locked

the victim in the shed, a co-defendant testified that she “figured that [the victim] was going to die”

“because she was bleeding so bad and it was cold.” Appellant’s boyfriend testified consistently that

when they left the victim in the shed, she was not conscious but “motionless,” “lifeless,” and

“bleeding out.” The inmate in the county jail that the State called as a witness further testified that

appellant told her that appellant thought the victim was “dead” when they put her in the shed and

“that’s what [appellant] wanted.” See Guevara, 152 S.W.3d at 50 (noting that “[m]otive is a

significant circumstance indicating guilt”).

               The evidence about the extent of the victim’s injuries also supported a reasonable

inference that appellant intended to commit murder. See Patrick, 906 S.W.2d at 487 (noting that

intent may be inferred from extent of injuries to victim). The victim provided her account of the

events of that night and her injuries, including the multiple stab wounds on her thigh, back, and neck.

She testified that she feared for her life and thought that they were going to kill her; that appellant

stabbed her in her “left thigh very deeply” causing her to bleed “profusely”; that appellant was the



                                                  10
“most aggressive of all” and was going for the victim’s face; that the victim was stabbed on her

hands when she was shielding her face; and that the women kicked her on the side of the head and

ribs “hitting [her] over and over.” The victim also provided testimony about being left in the shed

naked, handcuffed, shackled, gagged, blindfolded, and hogtied, how she escaped, and the extended

medical treatment that she received. The victim’s testimony was consistent with the testimony from

other witnesses and the physical evidence. The neighbor who found her the following morning

testified that the victim’s ankles were cuffed tightly so that she could not move at all and she was

“frantic” and “bleeding”; one of the deputies who was dispatched to the scene described the victim

as looking “like a corpse, like the walking dead”; and a certified paramedic described the victim

sitting in the neighbor’s car as “[c]ompletely covered in blood, dry blood,” screaming, and

“hysterical crying.” The paramedic also testified that “her blood pressure was very low and we

noticed that she needed probably some fluids to replace. She was also very cold. It was very cold

that morning.”

                 Viewing the evidence in the light most favorable to the verdict and assuming that the

jury resolved the conflicts in the evidence in favor of the verdict, we conclude that a rational jury

could have found beyond a reasonable doubt that appellant intended to commit the offense of capital

murder. See Jackson, 443 U.S. at 319; see also Tex. Penal Code §§ 19.02(b)(1), 19.03(a)(2). Thus,

we conclude that the evidence was legally sufficient to support the jury’s guilty verdict for

the offense of attempted capital murder against appellant as a principal actor and do not

address the evidence to support her conviction as a party for this offense. See Anderson v. State,

416 S.W.3d 884, 889 (Tex. Crim. App. 2013) (citing Guevara, 152 S.W.3d at 49 (citing Rabbani



                                                  11
v. State, 847 S.W.2d 555, 558 (Tex. Crim. App. 1992))) (“When the charge authorizes the jury to

convict the defendant on more than one theory, as it did in this case, the verdict of guilt will be

upheld if the evidence is sufficient on any theory authorized by the jury charge.”); Ladd v. State,

3 S.W.3d 547, 557 (Tex. Crim. App. 1999) (citing Rabbani for principle that, when court undertakes

sufficiency review and trial court’s charge authorized jury to convict on more than one theory, “the

verdict of guilt will be upheld if the evidence is sufficient on any one of the theories”). We overrule

appellant’s first issue.


Aggravated Robbery

                In her second issue, appellant similarly challenges the sufficiency of the evidence to

support the conviction for aggravated robbery against her as the principal actor or as a party to the

offense. See Tex. Penal Code §§ 7.01(a), 7.02. A person commits the offense of aggravated robbery

if he commits robbery and “uses or exhibits a deadly weapon.” See id. § 29.03(a)(2). A person

commits the offense of robbery “if, in the course of committing theft . . . and with intent to obtain

or maintain control of the property, he: (1) intentionally, knowingly, or recklessly causes bodily

injury to another; or (2) intentionally or knowingly threatens or places another in fear of imminent

bodily injury or death.” Id. § 29.02(a). “A person commits an offense [of theft] if he unlawfully

appropriates property with intent to deprive the owner of property.” Id. § 31.03(a); see Byrd v. State,

336 S.W.3d 242, 250–51 (Tex. Crim. App. 2011). “‘Appropriate’ means . . . to acquire or otherwise

exercise control over property other than real property.” Tex. Penal Code § 31.01(4)(B). The intent

to commit theft may be inferred from the actions or conduct of the defendant. McGee v. State,




                                                  12
774 S.W.2d 229, 234 (Tex. Crim. App. 1989); see Guevara, 152 S.W.3d at 50 (noting that intent

may be inferred from circumstantial evidence, such as acts, words, or conduct of appellant).

               Appellant does not challenge the conviction against her for aggravated kidnapping

and concedes that a deadly weapon was used against the victim. She restricts her aggravated-robbery

sufficiency challenge to the element of committing theft, arguing that the evidence was insufficient

to show that she “did anything either directly or as a party to commit theft or otherwise obtain and

maintain control of property belonging to the victim to complete a robbery of the victim” or that she

“should have anticipated that theft would be committed against the complainant.” See Tex. Penal

Code §§ 7.01(a), 7.02(b), 31.03(a). Appellant focuses on her own testimony that she did not intend

to rob the victim, arguing that she “didn’t intend to put any of the complainant’s items in a bed sheet

that was carried from the trailer” and that she “never had the phone, clothes, or backpack of the

complainant.” She also focuses on her boyfriend’s testimony that he was the one who removed the

victim’s backpack from the trailer.

               Faced with conflicting evidence, however, the jury could have found appellant’s

testimony about the theft of the victim’s possessions not credible. See Clayton, 235 S.W.3d at

778–79.    The State presented evidence that the co-defendants jointly gathered the victim’s

possessions, including her phone, after placing the victim in the shed and that appellant and her

boyfriend left with the victim’s possessions because he “was told that [he] needed to get rid of” and

“dispose of” them. A co-defendant testified that they, including appellant, “gathered everything up

and put it on the bed” and that there was a “mention” about getting rid of evidence like the victim’s

clothes and phone. The victim also testified that she never recovered any of her possessions from



                                                  13
that night. Based on this evidence, the jury could have reasonably inferred that, as part of the

co-defendants’ conspiracy to commit aggravated kidnapping, the theft of the victim’s possessions

by a co-defendant “should have been anticipated” by appellant, see Tex. Penal Code § 7.02(b), and

that she “aid[ed]” in appropriating the property for the theft, see id. § 7.02(a)(2) (“A person is

criminally responsible for an offense committed by the conduct of another if: . . . (2) acting with

intent to promote or assist the commission of the offense, he solicits, encourages, directs, aids, or

attempts to aid the other person to commit the offense.”).

                Viewing the evidence in the light most favorable to the verdict and assuming that the

jury resolved the conflicts in the evidence in favor of the verdict, we conclude that a rational jury

could have found beyond a reasonable doubt that appellant committed the offense of aggravated

robbery as a party. See Jackson, 443 U.S. at 319; see also Tex. Penal Code § 7.02(a)(2), (b). Thus,

we conclude that the evidence was legally sufficient to support the jury’s guilty verdict for

aggravated robbery and do not address the evidence to support her conviction as a principal actor for

this offense. See Anderson, 416 S.W.3d at 889; Ladd, 3 S.W.3d at 557. We overrule appellant’s

second issue.


Tampering with Evidence

                In her third issue, appellant challenges the sufficiency of the evidence to support the

conviction for tampering with evidence against her as the principal actor or as a party to the offense.

See Tex. Penal Code §§ 7.01(a), 7.02. A person commits the offense of tampering with physical

evidence if the person “knowing that an offense has been committed, alters, destroys, or conceals

any . . . thing with intent to impair its . . . availability as evidence in any subsequent investigation of

                                                    14
or official proceeding related to the offense.” See id. § 37.09(d)(1). Appellant argues that “[t]here

was no evidence at trial that [she] directly altered, destroyed or concealed evidence.” She focuses

on her boyfriend’s testimony that he was the one that took the victim’s possessions from the trailer

and then burned them and that he did not discuss this plan with appellant.

                In addition to the evidence concerning the victim’s possessions, however, there was

evidence that appellant participated in destroying her own clothes. The evidence included a video

recording of a police investigation of appellant’s boyfriend. Although he testified during trial that

his statements in the interview were not true, he agreed that he told the detective during the interview

that appellant “participated in the burning of the clothes” and that she did not want to take the

“chance” that there was blood on her clothes. Other evidence also showed that appellant participated

in gathering the victim’s possessions in the trailer and then accompanied her boyfriend with the

victim’s possessions and appellant’s clothes to the location where the victim’s possessions and

appellant’s clothes were burned in a fire pit a short time later. Although appellant testified at trial

that she did not learn until later that her boyfriend had burned the victim’s possessions and her

clothes, she also testified that, when she gave her clothes to her boyfriend, “[h]e told me he was

going to get rid of them. I didn’t know exactly how, but there was—I knew there was a fire pit in

the backyard” and that she did not want to get into trouble.

                Faced with the conflicting evidence, the jury could have found the testimony of

appellant and her boyfriend that she did not participate in destroying evidence not credible. See

Clayton, 235 S.W.3d at 778–79. The jury could have reasonably inferred from the evidence that

appellant, acting with intent to assist the destruction of evidence because she did not want to get in



                                                  15
trouble, encouraged and aided her boyfriend in destroying the victim’s possessions and her own

clothes. See Tex. Penal Code § 7.02(a)(2); Guevara, 152 S.W.3d at 50 (noting that “[m]otive is

significant circumstance indicating guilt”).

                 Viewing the evidence in the light most favorable to the verdict and assuming that the

jury resolved the conflicts in the evidence in favor of the verdict, we conclude that a rational jury

could have found beyond a reasonable doubt that appellant, as a party, destroyed physical evidence

knowing that an offense had been committed. See Jackson, 443 U.S. at 319; see also Tex. Penal

Code §§ 7.02(a)(2), 37.09(d)(1). Thus, we conclude that the evidence was legally sufficient to

support the jury’s guilty verdict for tampering with physical evidence and do not address the

evidence to support her conviction as a principal actor for this offense. See Anderson, 416 S.W.3d

at 889; Ladd, 3 S.W.3d at 557. We overrule appellant’s third issue.


                                           CONCLUSION

                 Having overruled appellant’s issues, we affirm the trial court’s judgments

of conviction.



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: January 13, 2017

Do Not Publish


                                                  16